Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Heath Sargeant (Reg. No. 74,452) on July 22, 2022. 

In the claims:

1. 	(Currently Amended) A method, comprising:
creating a plurality of hash table keys by applying a bit mask to an encryption key;
applying a hashing function to the encryption key;
creating a hash table using the hashing function, the hash table comprising the plurality of hash table keys and index values, the index values each identifying a location of data in the hash table connected to one of the plurality of hash table keys, wherein creating the hash table includes:
creating a value for each of the bits in the encryption key to produce distinct values with an un-ordered mapping; and
reducing the un-ordered mapping by applying a bitmask length, where an ith value of the un-ordered mapping correlates to an ith bit of the encryption key, wherein the hash table comprises a linked list;
receiving input data; and
encoding the input data to generate encoded data, the encoding comprising both compression and encryption of the input data using the encryption key and the hash table, wherein encoding the input data to generate encoded data comprises:
initially searching for a longest data sequence in the input data that matches one of the plurality of hash table keys;
retrieving a corresponding one of the index values matching the longest data sequence from the plurality of hash table keys; and
retrieving additional ones of the index values to encode a remainder of the input data.

2.	(Previously Presented) The method according to claim 1, further comprising:
generating a plurality of encryption keys using a random process; and
selecting the encryption key from the plurality of encryption keys based on an ability of the encryption key to both compress and encrypt the input data.

3.	(Original) The method according to claim 2 further comprising:
for each of the plurality of encryption keys, encoding sample data with one of the plurality of encryption keys to create encoded data; 
decoding the encoded data to create decoded data; 
comparing the decoded data to the encoded data; and
selecting the encryption key based on the comparison.
4.	(Original) The method according to claim 1, further comprising encrypting the encoded data to create ciphertext that is encrypted, encoded data.

5.	(Original) The method according to claim 1, further comprising transmitting the encrypted, encoded data to a receiver along with the encryption key.

6.	(Original) The method according to claim 5, further comprising:
decrypting the encrypted, encoded data using the encryption key to obtain the encoded data;
regenerating the hash table using the hashing function and the plurality of hash table keys; and
decoding the encoded data using the hash table and the encryption key.

7.	(Cancelled)  

8.	(Cancelled)  

9.	(Currently Amended) The method according to claim [[8]] 1, wherein searching for the longest data sequence in the input data that matches one of the plurality of hash table keys comprises:
further comprising walking the linked list and locating the longest data sequence; and
reporting the matching one of the plurality of hash table keys and a length of the longest data sequence.

10.	(Previously Presented) The method according to claim 1, wherein encoding comprises:
dividing input data into segments;
obtaining a signature of each of the segments;
searching for the signature in the hash table;
when a match is found for the signature, walking a linked list until a best matching entry is found; and
wherein when no match is found, walking the encryption key using a windowing function to find a longest entry in the linked list.

11.	(Original) The method according to claim 10, wherein encoding produces a sequence of ordered pairs that comprises a bit position within the encrypted key and a length of the matching entry.

12.	(Original) The method according to claim 11, wherein the sequence of ordered pairs is a compressed and encrypted version of the input data.

13.	(Original) The method according to claim 11, wherein the bitmask length is eight bit, allowing for 8:1 compression of the input data.

14.	(Currently Amended) A system, comprising:
a processor; and
a memory for storing instructions, the processor executing the instructions to:
create a plurality of hash table keys by applying a bit mask to an encryption key;
apply a hashing function to the encryption key;
create a hash table using the hashing function, the hash table comprising the plurality of hash table keys and index values, the index values each identifying a location of data in the hash table connected to one of the plurality of hash table keys, wherein creating the table comprises:
creating a value for each of the bits in the encryption key to produce distinct values with an un-ordered mapping; and
reducing the un-ordered mapping by applying a bit mask length, where an ith value of the un-ordered mapping correlates to an ith bit of the encryption key, wherein the hash table comprises a linked list;
receive input data; and
encode the input data to generate encoded data, the encoding comprising both compression and encryption of the input data using the encryption key and the hash table, wherein encoding the input data to generate the encoded data comprises:
initially searching for a longest data sequence in the input data that matches one of the plurality of hash table keys;
retrieving a corresponding one of the index values matching the longest data sequence from the plurality of hash table keys; and
retrieving additional ones of the index values to encode a remainder of the input data.

15.	(Original) The system according to claim 14, wherein the processor is configured to:
generate a plurality of encryption keys using a random process; and
select the encryption key from the plurality of encryption keys based on an ability of the encryption key to both compress and encrypt the input data.

16.	(Original) The system according to claim 14, wherein the processor selects the encryption key to:
for each of the plurality of encryption keys, encode sample data with one of the plurality of encryption keys to create encoded data;
decode the encoded data to create decoded data;
compare the decoded data to the encoded data; and
select the encryption key based on the comparison.

17.	(Original) The system according to claim 14, wherein the processor is configured to:
encrypt the encoded data to create ciphertext;
transmit the ciphertext to a receiver along with the encryption key;
decrypt the ciphertext using the encryption key to recover the encoded data;
regenerate the hash table using the hashing function and the plurality of hash table keys; and
decompress the encoded data using the hash table.

18.	(Cancelled)  

19.	(Currently Amended) The system according to claim [[18]] 14, wherein the search for the longest data sequence in the input data that matches one of the plurality of hash table keys comprises:
walking the linked list and locating the longest data sequence; and
reporting the matching one of the plurality of hash table keys and a length of the longest data sequence.

20.	(Original) The system according to claim 19, wherein the processor is configured to:
divide input data into segments;
obtain a signature of each of the segments;
search for the signature in the hash table;
when a match is found for the signature, walk the linked list until a best matching entry is found; and
wherein when no match is found, walking the encryption key using a windowing function to find a longest entry in the linked list.

Reasons for Allowance
Claims 1 and 14 are independent.
Claims 7-8 and 18 are cancelled.
Claims 1, 9, 14 and 19 are amended.
Claims 1-6, 9-17 and 19-20 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9-17 and 19-20 are allowable over prior art since the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious applicant’s independent claims 1 and 14. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of “creating a value for each of the bits in the encryption key to produce distinct values with an un-ordered mapping; and reducing the un-ordered mapping by applying a bitmask length, where an ith value of the un-ordered mapping correlates to an ith bit of the encryption key, the encoding comprising both compression and encryption of the input data using the encryption key and the hash table, wherein encoding the input data to generate encoded data comprises: initially searching for a longest data sequence in the input data that matches one of the plurality of hash table keys;” 
a)	Kim et al. (US 2014/0108362 A1; hereinafter “Kim”) suggests for creating a plurality of hash table keys by applying a bit mask to an encryption key (See Kim, Para. [0029-0030 and 0069]); applying a hashing function  (Kim, Para. [0030], discloses a hash function (F hash) performed by the key generator 10 on input data (but not on the encryption key); creating a hash table using the hashing function, the hash table comprising the plurality of hash table keys and index values, the index values each identifying a location of data in the hash table connected to one of the plurality of hash table keys (See Kim, Figs. 3-4 and Para. [0027, 0035, 0039 and 0050]), wherein creating the hash table includes: creating a value for each of the bits in the encryption key to produce distinct values Kim, Para. [0050 and 0065]); and retrieving additional ones of the index values to encode a remainder of the input data (See Kim, Para. [0050-0053]). Kim in Para. [0004] further teaches to compressing the input data by using the hash table but does not teach “encoding comprising both compression and encryption of the input data using the encryption key and the hash table”. Therefore, the cited reference ‘Kim’ does not teach applicant’s independent claim language.
b)	Metzler et al. (US 2015/0086013 A1; hereinafter “Metzler”) is relied upon to suggest encoding comprising both compression and encryption of the input data using the encryption key 
c)	Brown et al. (US 20060224892 A1; hereinafter “Brown”) is relied upon to suggest for applying a hashing function to the encryption key (See Brown (Abstract) discloses to apply the hash function to the cryptographic keys); However, integrating the teachings of Brown also fails to teach and/or remedy the deficiencies of the prior art of record.
d)	Stanley et al. (US 2021/0144005 A1; hereinafter “Stanley”) discloses a step 304 of regenerating the encoded tweak input. This can include obtaining parts of the cleartext input that are not tokenized. Once the encoded tweak input is regenerated, the method includes a step 306 of recovering the secret tweak (i.e., hash table) by hashing the encoded tweak input along with the unique hashing keys (See Para. [0057]), and further discloses a step 308 of decrypting the encoded input data by applying the format preserving encryption algorithm that utilizes the ciphertext output, the secure tweak, and the unique encryption key. This includes the format preserving encryption algorithm used in step 208 of FIG. 2 (See Para. [0058]). However, integrating the teachings of Stanley also fails to teach “encoding comprising both compression and encryption of the input data using the encryption key and the hash table”. Therefore, the cited reference “Stanley” do not remedy the deficiencies of the prior art of record.
e)	DiSanto et al. (US 7,254,232 B2; hereinafter “DiSanto”) discloses that the transmitting party selects an encryption key, from a plurality of encryption keys that are available to the parties of the communication network, used to encrypt a message block based on the data content of a previously transmitted message block. The receiving party, having received, and decrypted, a previously transmitted message block has sufficient information to determine the encryption key used to encrypt a subsequent data block and is able to decrypt the subsequently transmitted message (See Abstract). However, integrating the teachings of Disanto also fails to teach “encoding comprising both compression and encryption of the input data using the encryption key and the hash table”. Therefore, the cited reference “Disanto” do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control Branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALI CHEEMA/
Examiner, Art Unit 2496	



/BRIAN F SHAW/Primary Examiner, Art Unit 2496